Order entered December 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00369-CR

                         JAMES EDWARD GRUMBLES, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-70745-Y

                                            ORDER
       The Court GRANTS the State’s December 5, 2013 motion to extend time to file its brief.

We ORDER the State’s brief received on December 5, 2013 filed as of the date of this order.

       On November 1, 2013, we ordered the Dallas County District Clerk to file a supplemental

clerk’s record containing the cost bill and other documents. To date, we have not received the

supplemental clerk’s record.

       Accordingly, we ORDER Gary Fitzsimmons, Dallas County District Clerk to file, within

FIFTEEN DAYS of the date of this order, a supplemental clerk’s record containing a detailed

itemization of the costs assessed in this case, including but not limited to, specific court costs,

fees, and court appointed attorney fees. In accordance with Texas Code of Criminal Procedure

article 103.001, the cost bill shall be signed by the officer who charged the cost or the officer
who is entitled to receive payment for the cost. We further ORDER that the supplemental

clerk’s record include a document explaining any and all abbreviations used to designate a

particular fee, cost, or court appointed attorney fee.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                         /s/   LANA MYERS
                                                               JUSTICE